      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 1 of 10 PageID #: 55




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF WEST VIRGINIA
                                        AT CHARLESTON


LINDA PERSINGER,

            Plaintiff,

v.                                                                Civil Action No. 2:20-CV-00219
                                                                  Honorable Irene C. Berger
LOWE’S HOME CENTERS, LLC,

            Defendant.

                                       MOTION FOR REMAND

            COMES NOW the Plaintiff Linda Persinger by counsel, who moves the Court to remand this

action to the Circuit Court of Kanawha County, West Virginia (the “State Court”). The untimely

removal by Defendant Lowe’s Home Centers, LLC (Lowe’s), is an irreparable defect.

                                       STATEMENT OF FACTS

            Plaintiff filed this personal injury action in State Court on December 31, 2019. The

Summons and Complaint were timely served upon Defendant Lowe’s through the West Virginia

Secretary of State’s Office on January 7, 2020, and was received by Lowe’s agent for service of

process on January 13, 2020. Because more than thirty (30) days elapsed between the time Lowe’s

was served and the Notice of Removal was filed, the removal was untimely.

            In her Complaint, the Plaintiff asserts that Defendant Lowe’s is liable for personal injuries

she received on March 25, 2018, when multiple pieces of wood privacy fencing fell onto her and

knocked her to the ground, while she and her husband were shopping at Lowe’s Store #0588 in

Logan, West Virginia. (See the Complaint, at Paragraphs 5-12.) Plaintiff also alleges that when she



33007/213
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 2 of 10 PageID #: 56




was knocked to the ground, she struck her head on the concrete floor, and knocked unconscious.

(See the Complaint, at Paragraph 12.) Plaintiff goes on to allege that Lowe’s was negligent in

“failing to provide a reasonably safe place to shop; by storing privacy fencing in an unsafe manner;

and by failing to provide reasonable warnings to the Plaintiff and other customers regarding the risks

and hazards related to accessing the fencing.” (See the Complaint, at Paragraphs 16-20.)

            In Paragraph 21 of her Complaint, the Plaintiff alleges:

            As a direct and proximate result of Defendant Lowe’s negligence, carelessness, and
            reckless conduct, the Plaintiff was caused to sustain serious injuries and damages, as
            follows:

            a.     The Plaintiff sustained both temporary and permanent injuries to her body;

            b.     The Plaintiff suffered, and will continue to suffer in the future, physical pain and
                   suffering, mental anguish and emotional distress;

            c.     The Plaintiff required medical care and treatment, and has incurred, and will continue
                   in the future incur necessary medical bills and expenses;

            d.     The Plaintiff has suffered a loss of enjoyment of life, and will continue in the future
                   to suffer loss of the enjoyment of life; and

            e.     The Plaintiff has been otherwise damaged.

(See the Complaint, at Paragraph 21.)

            After Lowe’s was served with the Plaintiff’s Complaint, Anneliese Jaap, a representative of

Lowe’s, contacted Plaintiff’s counsel and requested that counsel provide a demand package, as well

as an extension of time for Lowe’s to answer through March 13, 2020. (See Exhibit A, the January

23, 2020 e-mail.) Plaintiff’s counsel responded by e-mail later that same day and granted the

requested extension. (See Exhibit B.) While the necessary information for the demand package was

being gathered, Ms. Jaap sent a follow-up e-mail on March 6, 2020, inquiring as to the status. (See



33007/213                                             2
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 3 of 10 PageID #: 57




Exhibit C, the March 6, 2020 e-mail.) Plaintiff’s counsel responded by e-mail on March 10, 2020,

to advise that the demand package was being sent and also granted an additional extension of time

for Lowe’s to answer. (See Exhibit D, counsel’s e-mail.) The requested demand package was sent

later that day. (See Exhibit E, the demand letter without attachments.)

            On March 25, 2020, more than two months after being served with the Plaintiff’s Complaint,

Lowe’s filed its Notice of Removal (Doc. 1.) In its Notice, Lowe’s expressly acknowledged, at

Paragraph 1, that it had been served through the West Virginia Secretary of State on January 7, 2020,

and that it received the Complaint on January 13, 2020, more than thirty (30) days before it filed the

Notice. Because Lowe’s Notice was not filed within thirty (30) days of service, it was fatally

defective and the Plaintiff now respectfully requests that the Court remand this action to the Circuit

Court of Kanawha County, West Virginia.

                                                ARGUMENT

            If no defendant is a citizen of the state in which an action is filed, the defendant(s) may

remove the action to the federal district court if the amount in controversy exceeds “$75,000,

exclusive of interest and costs[.]” pursuant to 28 U.S.C. § 1332(a)(1). A removing defendant must

file a notice of removal within thirty (30) days after receipt of the initial pleading pursuant to 28

U.S.C. § 1446(b), but:

            . . . if the case stated by the initial pleading is not removable, a notice of removal may
            be filed within thirty days after receipt by the defendant, through service or
            otherwise, of a copy of an amended pleading, motion, order or other paper from
            which it may first be ascertained that the case is one which is or has become
            removable.

28 U.S.C. §1446(b)(3). Based upon its Notice Of Removal, Lowe’s is apparently asserting that it was

entitled to remove this case under subsection (b)(3) following receipt of the March 10, 2020 demand


33007/213                                               3
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 4 of 10 PageID #: 58




letter because it could not ascertain that the case was removable prior to that date. (See the Notice,

at Paragraph 7.) In fact, it is clear that the Plaintiff’s Complaint was subject to removal as soon as

it was served and Lowe’s was well aware of the fact that the amount in controversy was more than

$75,000.00 from the beginning.

            For purposes of removal “the amount in controversy is determined by considering the

judgment that would be entered if the plaintiff prevailed on the merits of his case as it stands at the

time of removal.” Sayre v. Potts, 32 F.Supp.2d 881, 886 (S.D.W. Va. 1999). The Court ordinarily

looks to a complaint’s prayer, Memorandum Opinion and Order, Lily's LLC v. Motorists Mut. Ins.

Co., No. 5:09-cv-122 (N.D. W.Va. Jan. 12, 2010), dkt. 19, at 4 (citing Sayre, 32 F.Supp.2d at 887),

but West Virginia does not permit, and the Plaintiff’s Complaint does not seek a stated amount of

damages. “[A]bsent a binding stipulation signed by [the plaintiff] that he will neither seek nor accept

damages in excess of $75,000.00, the Court must independently assess whether the Defendants have

proven by a preponderance of the evidence” that the complaint seeks more than $75,000.00. Virden

v. Altria Group, Inc., 304 F.Supp.2d 832, 847 (N.D. W. Va. 2004) (citing McCoy v. Erie Ins. Co.,

147 F.Supp.2d 481, 488-89 (S.D. W. Va. 2001)). In this case, it is the Plaintiff’s position that her

Complaint clearly set forth a claim which placed Lowe’s on notice that her action was subject to

removal and that the amount in controversy exceeded $75,000.00.

            On its face, the Plaintiff’s Complaint alleges facts which support diversity of citizenship

because it expressly alleges that the Plaintiff is a citizen of West Virginia, and that Lowe’s is a

foreign corporation, such that there is complete diversity. With respect to the amount in controversy,

the Plaintiff specifically alleges that she was knocked unconscious, that she has sustained

“permanent injuries,” and that she has “required medical care and treatment, and has incurred, and


33007/213                                            4
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 5 of 10 PageID #: 59




will continue in the future incur necessary medical bills and expenses.” Moreover, the Plaintiff has

alleged that she “suffered, and will continue to suffer in the future, physical pain and suffering,

mental anguish and emotional distress.” When evaluating whether such claims meet the amount in

controversy for removal purposes the Court “may consider the entire record” and “conduct its own

independent inquiry” to assess whether the action meets the $75,000 requirement. Lily's LLC, No.

5:09-cv-122, dkt. 19, at 3 (citing Mullins v. Harry’s Mobile Homes, Inc., 861 F. Supp. 22, 23

(S.D.W. Va. 1994)). It “can look to evidence available at the time of removal[,]” including “the

plaintiff’s causes of action[,]” and “use its ‘common sense’” to determine the amount in controversy.

Id. at 4 (citing Chase v. Shop ‘N Save Warehouse Foods, 110 F.3d 424, 427 (7th Cir. 1997); Mullins,

861 F. Supp. at 24).

            In this case, Lowe’s actually learned of the true nature of the Plaintiff’s claims long before

it was served with the Plaintiff’s Complaint. In a letter dated February 13, 2019, Plaintiff’s counsel

advised a representative of Lowe’s as follows:

             As I told you in my letter, I will provide you with her medical records and bills on
            a CD once I have all of those. I also informed you that my client went to the hospital
            after the accident and was life flighted to another hospital where she spent at least
            five (5) days in ICU for head injuries and other various issues. Her medical specials
            will be substantial.

(See Exhibit F.) Thus, Lowe’s knew that the Plaintiff had been severely injured almost a year

before it was ever served. It also knew that the Plaintiff had been life flighted to another hospital

during the course of her treatment and that she had spent five days in an ICU for head injuries. In

light of the well known cost of health care, including life-flight transportation by helicopter, common

sense indicates that Lowe’s already knew the Plaintiff had incurred many thousands of dollars in

medical bills when it received her Complaint and read that she was also alleging permanent injury.


33007/213                                             5
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 6 of 10 PageID #: 60




To suggest that Lowe’s had no idea the Plaintiff’s claims could be worth seventy-five thousand

dollars ($75,000.00) under these circumstances strains the imagination.

            Because it already knew that the Plaintiff had been life-flighted and had spent five (5) days

in an intensive care unit, Lowe’s was put on notice that all of the prerequisites for removal existed

as soon as it received the Plaintiff’s Complaint. In the case of Haythorn v. Erie Ins. Prop. & Cas.

Co., No. CIVA 506CV67, 2006 WL 2595278, (N.D.W. Va. Sept. 11, 2006), the Court noted:

            The right to remove arises when a defendant is first put on notice that all of the
            prerequisites for invoking federal jurisdiction have been met. A failure to timely file
            a notice of removal constitutes a defect in removal procedure. Cades v. H & R Block,
            Inc., 43 F.3d 869, 873 (4th Cir.1994). A defect in removal procedure renders a case
            improperly removed. Huffman v. Saul Holdings Ltd. P'ship, 194 F.3d 1072, 1076
            (10th Cir.1999).

Haythorn v. Erie Ins. Prop. & Cas. Co., at 1. While Lowe’s suggests that it did not learn of the

amount in controversy until it received the Plaintiff’s demand letter in March of 2020, it cannot

ignore its own prior knowledge of the facts surrounding the Plaintiff’s claims. For example, in the

case of Marler v. Amoco Oil Co., 793 F. Supp. 656 (E.D.N.C. 1992), the Court took into account the

fact that the Defendant had received demand letters before suit was filed, which advised of the

underlying facts, and noted:

            The court believes that the complaint itself provided defendant the necessary
            information with which to research and ascertain that more than $50,000 was in
            controversy. Moreover, as a particularly illuminating example regarding defendant's
            knowledge of the requisite jurisdictional amount, plaintiffs in these three companion
            cases sent defendant two demand letters months before these suits were filed.
            Plaintiff's Reply Memorandum, Exs. 2 and 3. In these letters, plaintiff outlines in
            detail the elements of damages sought. Although no specific amount was provided,
            the nature of the claim compels the court to find that these letters leave little doubt
            that more than $50,000 was involved here. In light of this evidence, the court
            determines that defendant should have known within the 30-day time limit set forth
            in § 1446(b) that grounds for removal to this court existed.



33007/213                                             6
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 7 of 10 PageID #: 61




Marler v. Amoco Oil Co., at 659. Similarly, in Dugdale v. Nationwide Mut. Fire Ins. Co., No.

CIV.A. 4:05CV138, 2006 WL 335628, (E.D. Va. Feb. 14, 2006), the Court found that an insurer

could not simply ignore pertinent evidence of which it was aware prior to the filing of suit and

explained:

            Thus, the demand letter, an “other paper” within the meaning of 28 U.S.C. § 1446(b),
            put Nationwide on notice that plaintiff was asserting claims pursuant to an SFIP.
            Therefore, relying on “the documents exchanged in the case,” the court concludes
            that the information in the demand letter was sufficient to indicate that the case was
            removable. The court simply will not allow Nationwide to ignore pertinent evidence
            in its possession or the legal impact of such. See Hoffman v. Vulcan Materials Co.,
            19 F.Supp.2d 475, 478 n. 3 (M.D.N.C.1998) (noting courts' differing positions on a
            defendant's duty to ascertain the amount in controversy but stating that “a defendant
            should not be allowed to ignore plain evidence that plaintiff seeks damages in excess
            of the federal jurisdictional amount”).

Dugdale v. Nationwide Mut. Fire Ins. Co., at 7. While Lowe’s may direct the Court to cases, such

as Lovern v. Gen. Motors Corp., 121 F.3d 160 (4th Cir.1997), for the proposition that the Court need

not look at Defendant’s subjective knowledge, District Courts routinely refuse to ignore information

which is clearly shown to be known to a defendant at the time of service. For example, in Bouvette

v. Am. Water Works Serv. Co., No. 2:13-CV-14908, 2013 WL 4805750, (S.D.W. Va. Sept. 9, 2013),

the Court noted:

            It is important that the defendants' argument is based on defense counsel's receipt of
            the information regarding fraudulent joinder, and not the defendant's receipt of the
            information. . . . Here, the plain language of the removal statute clearly states that the
            relevant date for determining the timeliness of removal is when the defendant
            receives a paper allowing it to ascertain the removability of the action. 28 U.S.C. §
            1446(b)(3). The defendants cite to no case, and I have found none, supporting the
            proposition that the removal clock begins running when defense counsel receives a
            document from the defendant itself indicating that the action is removable.

            The defendants contend that the holding in Lovern v. Gen. Motors Corp., 121 F.3d
            160 (4th Cir.1997), supports the argument that their notice of removal was timely
            filed. In Lovern, the Fourth Circuit found that Section 1446 “does not preclude


33007/213                                               7
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 8 of 10 PageID #: 62




            defendants from removing a case where their discovery of the grounds of federal
            jurisdiction is belated because facts disclosing those grounds were inadequately or
            mistakenly stated in the complaint.” Lovern, 121 F.3d at 162. However, Lovern
            concerned a situation where the plaintiff had not indicated his own citizenship in the
            initial pleading. Id. at 161, 163. Thus, the court found that the defendant was not put
            on notice of the case's removability with the initial pleading, but rather was put on
            notice when it received “actual notice” of the plaintiff's citizenship. Id. at 163. The
            situation in Lovern is therefore easily distinguishable from this case, where the
            defendant had actual knowledge of its own corporate structure at the time the
            complaint was filed. See also Indus. SiloSource, Inc. v. Maplehurst Bakeries, Inc.,
            No. 2:08-cv-00926, 2008 U.S. Dist. LEXIS 69683, at *6–7, 2008 WL 4279497 (S.D.
            W.Va. Sept. 15, 2008) (noting that it was “disingenuous at best” for the defendants
            to claim that they were unaware of the value of their own counterclaim, and finding
            removal untimely where “no new information has come to light that would give the
            defendants an opportunity to remove the case after the initial statutory period of thirty
            days”).

            Where the defendants are “able to detect the possibility of fraudulent joinder without
            any additional information supplied by” other sources, removability is first
            ascertainable when the defendants receive actual notice of fraudulent joinder.
            Haythorn, 2006 U.S. Dist. LEXIS 65238, at *9; 2006 WL 2595278 see also, e.g., Day
            v. Liberty Mut. Fire Ins. Co., No. 1:13CV16, 2013 U.S. Dist. LEXIS 64345, at
            *14–15, 2013 WL 1890725 (N.D. W.Va. May 6, 2013) (“the defendant must remove
            within thirty days of the time it can first ascertain that a party has been fraudulently
            joined”) (internal quotations omitted). . . . The defendants had actual knowledge of
            their own corporate structure and employees from the date this action was filed. That
            the defendants did not inform outside counsel of their corporate structure until after
            the thirty day removal period had run is simply irrelevant. Therefore, the proper time
            for the defendants to remove this case was within thirty days of service of the
            complaint.

Bouvette v. Am. Water Works Serv. Co., at 3-4. Here, Lowe’s clearly knew the true nature of the

Plaintiff’s claims long before suit was filed (See Exhibit F), and it is disingenuous for Lowe’s to

now suggest that it only learned that this action was removable when it received the Plaintiff’s

March, 2020 demand letter. Accordingly, the Plaintiff asks that the Court remand this action to the

Circuit Court of Kanawha County, West Virginia, and to award Plaintiff her costs pursuant to 28

U.S.C. §1447(c).



33007/213                                              8
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 9 of 10 PageID #: 63




                                           CONCLUSION

            Defendant Lowe’s removed this action more than thirty days after being served with and

receiving the Complaint even though it knew that the amount in controversy was easily met by

Plaintiff’s claims at the time of service. Such a removal is fatally defective on its face pursuant to

the plain language of 28 U.S.C. § 1446(c). Therefore, for all of the reasons outlined herein, the

Plaintiff asks the Court to remand this action to the Circuit Court of Kanawha County, West

Virginia, and to award Plaintiff her costs in pursuing the remand of this action.

                                                      LINDA PERSINGER,

                                                      By counsel,



/s/Brent K. Kesner
Brent K. Kesner (WVSB #2022)
Shawn C. Gillispie (WVSB #9015)
Kesner & Kesner, PLLC
112 Capitol Street
P. O. Box 2587
Charleston, WV 25329
Phone: (304) 345-5200
Fax: (304) 345-5265
bkesner@kesnerlaw.com




33007/213                                         9
      Case 2:20-cv-00219 Document 6 Filed 03/31/20 Page 10 of 10 PageID #: 64




                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                         AT CHARLESTON

 LINDA PERSINGER,

             Plaintiff,

 v.                                                                          Civil Action No. 2:20-cv-00219
                                                                                Honorable Irene C. Berger
 LOWE'S HOME CENTERS, LLC,

             Defendant.

                                         CERTIFICATE OF SERVICE

            I, Brent K. Kesner, counsel for the Plaintiff, do hereby certify that on the 31st day of March, 2020,
I electronically filed the foregoing MOTION TO REMAND with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following:

                                           Elizabeth L. Stryker, Esq.
                                           Monte L. Williams, Esq.
                                          Steptoe & Johnson, PLLC
                                                P.O. Box 1616
                                         Morgantown, WV 26507-1616


                                                              /s/   Brent K. Kesner
                                                              Brent K. Kesner (WVSB #2022)
                                                              Kesner & Kesner, PLLC
                                                              112 Capitol Street
                                                              P. O. Box 2587
                                                              Charleston, WV 25329
                                                              Phone: (304) 345-5200
                                                              Fax: (304) 345-5265
                                                              bkesner@kesnerlaw.com




33007/213
